Citation Nr: 0910176	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2007 when it was remanded to schedule the Veteran for 
a hearing to be conducted at her local RO.  In June 2007, the 
Veteran's representative informed VA that the Veteran no 
longer desired to testify at a hearing of any type.  


FINDING OF FACT

There is no competent evidence of record linking a currently 
existing bilateral foot disorder to the Veteran's active duty 
service.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002), 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  Specifically, the discussion in November 
2002 VCAA letter has informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for bilateral foot disabilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision was rendered after the 
Veteran received notification of his rights under the VCAA.  
The VCAA notice was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate her claim, but she was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the Veteran on this element, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral foot disabilities, any questions as 
to the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been provided with an 
appropriate VA examination.  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

The Veteran has identified two private health care providers 
who treated her for foot problems and from whom clinical 
records have not been received.  Letters were sent to the 
health care providers in November 2002 requesting the 
Veteran's medical records but no response was received.  The 
Veteran was informed via letters dated in July 2007, 
September 2007, December 2007, and April 2008 that she was 
required to execute a current release to allow VA to again 
try and obtain medical records from the two private health 
care providers.  In October 2008, the Veteran submitted the 
address of a private physician and requested that records be 
obtained but she did not submit a signed medical release.  In 
December 2008, VA sent the Veteran a release which she was 
required to complete in order to obtain the private treatment 
records she identified.  A completed release has never been 
received by VA.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


Analysis

In September 2002, the Veteran submitted a claim of 
entitlement to service connection for problems with her feet.  
She indicated that the disability began in March 1981, which 
she indicated was the month after she entered active duty.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).

There is evidence in the service treatment records 
documenting complaints of foot trouble.  In April 1982, the 
Veteran sought treatment for numbness in the second digit toe 
and for edematous marked tenderness which had been present 
for two weeks.  Physical examination revealed marked 
tenderness of the second digit toe without edema and limited 
range of motion.  The assessment was rule out stress fracture 
versus soft tissue damage.  An  X-ray was referenced as being 
negative.  The Veteran was put on physical profile.  The 
Veteran was treated for a possible ingrown toenail in May 
1982.  The same month, a callus was trimmed.  

The Veteran's claim must be denied as the preponderance of 
the competent evidence of record indicates that the Veteran 
does not have a chronic disorder of either foot which was 
incurred in or aggravated by her active duty service.  

There is a long gap of time between the Veteran's discharge 
and subsequent complaints of foot problems.  Physical 
examination of the feet was normal at the time of a February 
1986 quadrennial examination.  Significantly, a Report of 
Medical History completed by the Veteran at the same time 
indicated that she denied having or ever having had foot 
trouble.  

The first post-service medical evidence of foot problems is 
dated in the 2000's, more than 15 years after discharge.  A 
private clinical record dated in July 2000 indicates that the 
Veteran sought treatment at that time for bilateral heel 
pain, right greater than left.  She reported that the pain 
had been present for approximately two months.  The diagnosis 
was plantar fasciitis bilaterally right greater than left and 
also functional flat foot.  Bilateral plantar fasciitis was 
diagnosed in August 2000.  The disorder was again noted in 
July 2001 and X-rays were referenced as revealing bilateral 
dog heel spurs.  Plantar fasciitis was also diagnosed in 
August 2001.  In September 2002, the Veteran again sought 
treatment for bilateral heel pain which reportedly had been 
present for several years.  The diagnosis was plantar 
fasciitis/bursitis right greater than left.  None of this 
medical evidence indicated in any way that the Veteran had a 
current disorder of either foot which was incurred in or 
aggravated by her active duty service.  The evidence 
indicates the Veteran reported the current problems with her 
feet began in 2000.  

The Veteran did not submit her application for compensation 
until September 2002 which is 20 years after her discharge.  
The absence of medical evidence for 15 years and the 
submission of a claim 20 years after service weigh against 
the claim.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The only evidence of record which indicates that the Veteran 
currently has a chronic disorder of either foot which is 
causally linked to active duty is the Veteran's own 
allegations.  Her opinions as to the etiology of a currently 
existing foot disorder is of little or no probative value.  

The Veteran can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issue of whether the Veteran currently 
has a bilateral foot disorder does not involve a simple 
diagnosis.  See Jandreau.  The claimant is not competent to 
provide more than simple medical observations.  She is not 
competent to provide diagnoses in this case nor is she 
competent to provide a complex medical opinion regarding the 
etiology of a foot disorder.  See Barr.  

The Board finds that there is no competent evidence of record 
which causally links a currently existing disorder of either 
foot to the Veteran's active duty service.  

The Board finds that there is competent evidence of record 
which demonstrates that the Veteran does not have chronic 
foot disabilities which were incurred in or aggravated by her 
active duty service.  

A VA examination was conducted in August 2008.  The Veteran 
informed the examiner that she experienced discomfort in the 
fourth and fifth toes of her right foot in addition to 
discomfort all over the foot.  The Veteran reported that she 
experienced swelling and discoloration of the fourth toe 
bilaterally while in the military.  She stated that she was 
informed that she had stress fractures in her right foot 
during basic training.  She indicated that the fractures were 
around her toes.  She also reported that she had shin 
splints.  In 1992 or 1993, she had bunion surgery on the left 
foot.  The examiner reviewed pertinent evidence in the claims 
file and conducted a physical examination.  The diagnosis 
arrived at was history of bilateral plantar fasciitis.  The 
examiner observed that the Veteran's outpatient treatments 
following service discharge were for plantar fasciitis and 
found that they were in no way related to the complaints the 
Veteran had in 1982 related to her toe.  The examiner found 
no evidence that the Veteran had a stress fracture of either 
foot while in the military.  The physician summarized by 
writing that there were no abnormal physical findings on 
examination and any symptoms the Veteran now has in reference 
to her feet are in no way related to the discussed foot 
injury she had during basic training.  The examiner also 
noted that he could not make a diagnosis based upon clinical 
examination of flat feet.  

The Board finds that this competent medical evidence 
outweighs the Veteran's lay opinions as to the etiology of 
any currently existing foot disorder.  In fact the most 
recent medical evidence of record in the form of the VA 
examination indicates that the Veteran does not currently 
have a bilateral foot disorder.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has reported that she had been informed by health 
care professionals that she had stress fractures during 
active duty.  As to that contention, it must be noted that 
the Court has held that a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this regard, 
the Board notes that, aside from the Veteran's own testimony 
on the matter of what the physician reported to her, the 
record is devoid of evidence substantiating any such 
admission by medical personnel.

The Board finds the preponderance of the evidence of record 
is against a finding that there is any continuity of 
symptomatology from the time of the Veteran's active duty 
service to the present.  The service treatment records 
document intermittent complaints regarding the Veteran's feet 
but there was no indication that these complaints were 
interrelated or represented a chronic foot disorder.  The 
Veteran specifically denied having, or ever having had foot 
problems at the time of the February 1986 quadrennial 
examination when clinical evaluation of the feet was normal.  
The private medical records dated in the 2000's indicate the 
Veteran reported that her current foot problems began in 
approximately 2000.  The Board finds this evidence outweighs 
the Veteran's current allegations that she has a chronic 
disorder of either foot which has been present since her 
active duty service.  It is noted that not only may the 
Veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
bilateral disabilities of the feet.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral disabilities of the feet is 
denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


